DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant amended Claims 1 and 2 reciting additional features based on dependent Claim 3, which in now canceled. Claims 6 and 18 are also amended to add features supported by the original disclosure. Claims 1, 2, 6 and 8-10 further amended to make minor grammatical improvements and remove antecedent basis problems. Previously non-elected Claims 12-17 canceled, without prejudice removing the previous § 112 rejection, which is withdrawn. No new matter added.
Applicant's arguments filed November 17, 2020 have been fully considered but they are not persuasive. 
Applicant’s arguments appear to be on the following grounds:
Double Patenting Rejection:
Applicant argues that the Double Patenting rejection should be withdrawn because the claims of this application are patentably distinct over the claims of USB 10,703,046 as to the term “identifier” recited in both sets of claims. In particular, the “identifier” recited in USP 10,703,046 identifies information relating to the thermal expansion sheet itself (e.g. a thickness of the thermal expansion layer, see claim 1 of USP 10,703,046), whilst, in contrast, the “identifier” in the instant application identifies information relates to an image printed on the expandable sheet (underlining from Applicant).
U.S.C.§ 103 Rejections:
As to Claim 1, Applicant argues that the combination of references, taken singly or in combination, fail to disclose or suggest the structure recited in the amended claim. Applicant further argues that while the secondary reference Nakayama (US 2017/0134607), discloses an “identifier”, this is only used to identify a location of image data to be changed, and is not itself information that is printed. Moreover, Applicant indicates that Nakayama fails to disclose or suggest controlling a light irradiation 
Applicant maintains that none of the cited references teaches or suggest the features recited in amended Claim 1 whereby (i) the identifier printed on the expandable sheet includes information regarding at least one attribute of the image printed on the expandable sheet, (ii) the identifier printed on the expandable sheet is read by a read sensor, and (iii) the light irradiation process is controlled to expand the expandable sheet, based on the information included in the identifier read by the read sensor. 
These arguments are not persuasive for the following reasons:
	First, as to the double patenting rejection, Applicant applies the term “identifier” used in both conflicting Claims 1, as a way to show patentable distinctness by defining it by its use. In the instant case, it is related to an image printed on the expandable sheet, while, in the case of the conflicting Claim 1 of US 10,703,046, the “identifier” is related to the thermal expansion sheet itself.  However, by defining it based on use, and as a claimed apparatus Applicant is claiming a limitation based on intended use and it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
	Second, as to the U.S.C. §103 rejection, while Applicant argues that the “identifier” of Nakayama is only used to identify a location of image data to be changed, and is not itself information that is printed, this appears to the Examiner to be contradicted by the descriptions in Nakayama provided in paragraph [0079] Fig.8: “…where image forming apparatus – 1 interprets the print data to generate a print target image, extracts an identifier ID from tag information – T given to a JPEG-compressed set of image data serving as a irreversibly compressed set of image data contained in the print data, [and] acquires from the server SV a corresponding set of image data (an uncompressed set of image data in this embodiment) associated with the extracted identifier ID, and pastes into the print target image an image represented by the corresponding set of image data.” Here the “identifier” in Nakayama clearly is used for more than identifying a location of image data to be changed, but is associated with a set of image data which is subsequently printed from the print target image. 
. 

1.	Claims 1- 3, 5, 6 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanamura (US 2012/0218338) in view of Nakayama (US 2017/0134607).
Regarding Claims 1 and 2, Kanamura discloses an image formation system and/or a three-dimensional image formation system (abstract) comprising: a printer that prints an image on an expandable sheet (abstract); and a light irradiation device that performs a light irradiation process on the expandable sheet (Fig. 1 paragraphs [0049] [0050] thermal expansion sheet – 17 light radiation unit -27), to expand the expandable sheet corresponding to a print area of the image (paragraph [0008], wherein the light irradiation device controls the light irradiation process (Fig. 1 paragraph [0071] printer printing unit – 49 controls thermal expansion processing unit – 3 light radiation unit – 27), however, Kanamura does not teach the printing of an identifier with information relating to the print image.
In the same field of endeavor, Nakayama teaches an image forming apparatus for sharpening image and image forming system, whereby the printer prints an identifier including information relating to the image before the light irradiation process (Figs, 7 8 paragraphs [0007] [0008]). This print data generates a print target image with two-dimensional image information, which is printed on a recording paper sheet, as recited in Claim 2 (Fig. 4 paragraph [0046] image forming section – 120 recording paper sheet – P). and Nakayama further discloses wherein the light irradiation device reads using a read sensor, the identifier printed on a paper recording sheet (Fig.3A paragraphs [0008] [0066] [0067] identifier associate image data image data read from HDD based on the address associated with the identifier – ID), and wherein the information relating to the image includes information regarding at least one attribute of the image (paragraph [0061] size of relevant image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Kanamura to incorporate the teaching of Nakayama whereby an image formation system comprising a printer printing an image on a thermally expandable sheet using a light irradiation device to expand the expandable sheet corresponding to a print area of the image wherein the light irradiation device controls the light irradiation process would incorporate the 
Regarding Claim 5, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2, and Kanamura further discloses that the light irradiation process includes at least one of control of a light quantity, control of a conveyance speed of the expandable sheet, and control of a moving speed of a light irradiation part for emitting light (Fig. 1 paragraphs [0050] [0051]).
Regarding Claim 6, the combination of Kanamura and Nakayama disclose all the limitations of Claim 5  and Kanamura teaches a processor which controls the printer and the light irradiation device (Fig. 1 paragraph [0071] printer printing unit – 49 controls thermal expansion processing unit – 3 light radiation unit – 27), the light irradiation device performs at least one of an increase of the light quantity (paragraph [0071]) a decrease of the conveyance speed of the expandable sheet (paragraphs [0050] [0051]), and a decrease of the moving speed of the light irradiation part for emitting light (paragraph [0071])  an accumulation density of photothermal conversion ink (paragraph [0036]) used in the printing of the two-dimensional image during the printing is high, (ii) where an accumulation area of a print area where the photothermal conversion ink is printed with certain density or more is large, or (iii) in the case where a time from the printing of the two-dimensional image to the light irradiation process is short (paragraphs [0051]-[0053] where the speed of the conveyance is related to the thermal expansion (indicative of density). Moreover, all of the steps above in the three-dimensional image formation system  
Regarding Claim 7, the combination of Kanamura and Nakayama disclose all the limitations of Claim 6 and while Kanamura teaches the photothermal conversion ink is ink having a property of converting light into heat (paragraph [0080]), wherein the two-dimensional image is printed with the photothermal conversion ink (paragraph [0080]), Nakayama teaches the identifier is printed with non- photothermal conversion ink which is ink not having the property of converting light into heat (paragraph [0034] heat and pressure).
Regarding Claim 10, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2 and Kanamura further discloses the light irradiation device controls the light irradiation, process based on both a start time of the light irradiation process and time information (paragraph [0071]).
2.	Claims 4, 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanamura (US 2012/0218338) and  Nakayama (US 2017/0134607) as applied to Claim 2 above, and further in view of Okayasu (US 2003/0226642).
	Regarding Claim 4, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2 and Nakayama further discloses that the identifier includes at least one of print area information of the two-dimensional image (abstract-print target information), however, Nakayama does not teach that the identifier senses print time or heat quantity information. 
In the same field of endeavor, thermally activating apparatus and printer, Okayasu teaches print time information used to generate a two-dimensional image (Figs. 1, 2 paragraphs [0058] [0060] CPU – 101 motor synchronized with heating device – 51) and heat quantity adjustment control correction information for the light irradiation process for a heat-activated adhesive system for a thermally-sensitive sheet (Fig. 7 paragraph [0054] thermally activating thermal head – 52)] relationship between energized pulse and surface temperature of thermal head).

Regarding Claim 8, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2 and while Nakayama further discloses an identifier including information relating to the image on the expandable sheet, this combination does not disclose that the identifier is printed near an end of the expandable sheet.  
Okayasu teaches that the printer prints the identifier, near an end of the expandable sheet that is a leading end (Fig. 3 step S102) when setting the thermally sensitive sheet in the light irradiation device (Fig. 1 paragraph [0042] adhesive label has bar code – 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kanamura and Nakayama to incorporate the teachings of Okayasu whereby a three-dimensional image formation system with an identifier as taught by Nakayama is printed near an end of the expandable sheet of Kanamura that is a leading end when setting the expandable sheet in the light irradiation device as the identifying label with bar code as taught by Okayasu. One with this ordinary skill would be motivated because information on the type of the heat-sensitive adhesive, carbonizing temperature of a resin component used in the adhesive, and energy necessary for thermally activating the heat-sensitive adhesive, and so on (paragraph [0042]).
Regarding Claims 9 and 11, the combination of Kanamura, Nakayama and Okayasu disclose all the limitations of Claims 8 and 2, respectively, and Okayasu further discloses a preassigned identifier different from the identifier is printed beforehand (Figs. 1, 2 paragraph [0047] label-detecting sensor – 112 bar-code reading sensor – 112 where one identifier is used to detect the label and the other identifier detects the relationship between temperature and energy) near the end of the heat-sensitive sheet that is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to separate the identifiers to a preassigned identifier printed beforehand and different from another one since it have been held that constructing formerly integral structure in various elements involves only routine skill in art.  One would have been motivated to make the elements separable for the purpose of separating the functions of identifiers such as label identification and the temperature and energy information where one is activated by heat and one is not (paragraph [0005]). 
3.	Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kanamura (US 2012/0218338) and Nakayama (US 2017/0134607) as applied to Claim 2 above, and further in view of Kashiwagi (US 2013/0273464).
Regarding Claims 18 and 19, the combination of Kanamura and Nakayama disclose all the limitations of Claim 2 but are silent about the printing positions of the identifier.
In the same field of endeavor, Kashiwagi discloses an image forming apparatus and method with a sensor that scans a sheet to detect an identifier indicating an orientation of a form on the sheet (paragraph [0016]). Kashiwagi discloses that the identifier is printed at a position different from a position at which the two- dimensional image is printed (Fig. 3 paragraph [0049] identifier is formed in a prescribed position, i.e., a position of the form or sheet on which printing is not intended to be located) as in Claim 18 and, moreover, discloses that the identifier is printed on a side of the expandable sheet opposite a side of the expandable sheet on which the two-dimensional image is printed (paragraph [0065] the identifier is formed on the back surface of the sheet, i.e., the surface on which the image has not yet been formed on the sheet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosures of Kanamura and Nakayama to incorporate the disclosure of Kashiwagi whereby a three-dimensional image formation system with a printer printing an image on an expandable sheet with a light irradiation device that expands the sheet .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742